The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 September 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-15 are pending.
Claim 1-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-15 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 9 / 17, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 17, in part, recites “building …. a deep learning neural networks model used for the food risk traceability information classification based on a self-learning ability of an artificial intelligence model, initializing weights and a bias of the deep learning neural networks model, and obtaining an original deep learning neural networks model; …. dividing the samples of the food risk traceability information according to a format of at least one preset basic traceability information factor ….” (mental process);  “inputting …. the vectors of the food risk traceability information into the original deep learning neural networks model, and obtaining original classification 1vectors of current food risk traceability information; and inputting …. the original classification vectors into a loss function, obtaining a loss rate of the original classification vectors, determining the original classification vectors as a target classification result in response to the loss rate being within a preset range ….” (mental process); and “converting …. the factors of the food risk traceability information into vectors of the food risk traceability information according to a preset vectorization method” (mathematical concept).
The limitation “building …. a deep learning neural networks model used for the food risk traceability information classification based on a self-learning ability of an artificial intelligence model, initializing weights and a bias of the deep learning neural networks model, and obtaining an original deep learning neural networks model; …. dividing the samples of the food risk traceability information according to a format of at least one preset basic traceability information factor”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “building”, “initializing”, “dividing”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical risk analyst could collect sample data to build data analysis models to keep track of risks of events), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Similarly, the limitation “inputting …. the vectors of the food risk traceability information into the original deep learning neural networks model, and obtaining original classification 1vectors of current food risk traceability information; and inputting …. the original classification vectors into a loss function, obtaining a loss rate of the original classification vectors, determining the original classification vectors as a target classification result in response to the loss rate being within a preset range”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “inputting”, “obtaining”, “determining”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical risk analyst could collect sample data to build data analysis models to keep track of risks of events), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “converting …. the factors of the food risk traceability information into vectors of the food risk traceability information according to a preset vectorization method”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of “converting … into vectors”, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.

2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) using generic computer elements (like processor coupled to memory / executing program stored in a computer readable storage medium); (b) “obtaining, by the processor, samples of food risk traceability information, …. and obtaining factors of the food risk traceability information”, “outputting and storing the target classification result in the non-transitory storage” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 /15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input/output is WURC and/or extra-solution, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9-14 are dependent on claim 1 / 8, and include all the limitations of claim 1 / 8. Therefore, claims 2-7 / 9-14 recite the same abstract ideas. 
With regards to claims 2 / 9, the claim recites further limitations (a) “in response to the loss rate not being within the preset range, inputting …. the original classification vectors into the original deep learning neural networks model for training, adjusting weights and a bias of the original deep learning neural networks model, and obtaining a target deep learning neural networks model … and obtaining the target classification result”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea; and (b)  “inputting …. the vectors of the food risk traceability information into the target deep learning neural networks model for performing a normalization processing”, which as drafted, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms but for the recitation of generic computer components.  The claim is not patent eligible.
With regards to claims 3 /10, the claim recites further limitations (a) “calculating, by the processor, an error between the original classification vectors and a preset standard vector; calculating, by the processor, a step size corresponding to the error by a gradient descent method”, which as drafted, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms but for the recitation of generic computer components; and (b) “updating, by the processor, weights and a bias of a current node according to the step size, and obtaining the target deep learning neural networks model”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4 / 11, the claim recites further limitation “wherein the deep learning neural networks model comprises an input layer, a hidden layer, and an output layer, the hidden layer comprises a bidirectional gated recurrent neural network layer and a fully connected layer, and the bidirectional gated recurrent neural network layer comprises a hidden matrix, a reset gate, and an update gate”, describing further details of the data analysis models which could be handled by human.  The claim is not patent eligible. The claim is not patent eligible.
With regards to claims 5 / 12, the claim recites further limitations (a) “inputting, …. vectors of the food risk traceability information inputted by the current node into the bidirectional gated recurrent neural network layer, and obtaining a weight of a current reset gate and a weight of a current update gate; 3inputting …. the weight of the current reset gate, the weight of the current update gate, the vectors of the food risk traceability information inputted by the current node, and a hidden matrix of a previous node into a activation function, and obtaining parameters of the current reset gate and parameters of the current update gate; …. and building …. a target deep learning neural networks model of the current node, by using the hidden matrix of the current node and a weight of the current node”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea; and (b)  “calculating and obtaining …. a hidden matrix of the current node, by using the parameters of the current reset gate, the parameters of the current update gate, and the hidden matrix of the previous node”, which as drafted, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms but for the recitation of generic computer components.  The claim is not patent eligible.
With regards to claims 6 / 13, the claim recites further limitation “wherein the at least one preset basic traceability information factor comprises one or more of a person factor, an event factor, a time factor, a place factor, an object factor, and a belonging factor”, which described further limitation on the data processed.  The claim is not patent eligible. The claim is not patent eligible.
With regards to claims 7 / 14, the claim recites further limitation “wherein the preset vectorization method is to use Word2vec”, which as drafted, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms but for the recitation of generic computer components.  The claim is not patent eligible. The claim is not patent eligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “An improved traceability system for food quality assurance and evaluation based on fuzzy classification and neural network”, Food Control 79 (2017) 363-370 [hereafter Wang] in view of Mathew et al., US-PATENT NO.11393082B2 [hereafter Mathew].

With regards to claim 1, Wang teaches 
“A computer-implemented method for food risk traceability information classification, comprising: …. building, by the processor, a deep learning neural networks model used for the food risk traceability information classification based on a self-learning ability of an artificial intelligence model, initializing weights and a bias of the deep learning neural networks model, and obtaining an original deep learning neural networks model (Wang, FIG.3, and 2.2 The evaluation of food quality, 

    PNG
    media_image1.png
    579
    764
    media_image1.png
    Greyscale

and 2.2 The evaluation of food quality,

    PNG
    media_image2.png
    288
    470
    media_image2.png
    Greyscale

); obtaining, by the processor, samples of food risk traceability information, dividing the samples of the food risk traceability information according to a format of at least one preset basic traceability information factor, and obtaining factors of the food risk traceability information (Wang, FIG.2, and 2.2 The evaluation of food quality, ‘firstly the quality influencing factors at each stage of the supply chain are given with the reference to the product characteristics.  After the analysis of quality’s influencing factors, the relevant key data can be extracted from the traceability information subsystem based on these factors’); converting, by the processor, the factors of the food risk traceability information into vectors of the food risk traceability information according to a preset vectorization method (Wang, FIG.2, 2.2 The evaluation of food quality,

    PNG
    media_image3.png
    209
    469
    media_image3.png
    Greyscale

); inputting, by the processor, the vectors of the food risk traceability information into the original deep learning neural networks model, and obtaining original classification 1vectors of current food risk traceability information (Wang, FIG.2-3, 2.2 The evaluation of food quality,

    PNG
    media_image4.png
    460
    789
    media_image4.png
    Greyscale

); and inputting, by the processor, the original classification vectors into a loss function, obtaining a loss rate of the original classification vectors, determining the original classification vectors as a target classification result in response to the loss rate being within a preset range (Lee, FIG.2-3, Wang, 2.2 The evaluation of food quality, ‘Using the results of the stage quality evaluation as input, we adopt an artificial neural network to give the final determination of the grade of food quality with three different final quality levels which include high quality, medium quality and low quality’, and 

    PNG
    media_image5.png
    212
    483
    media_image5.png
    Greyscale

) ….”.
Wang does not explicitly detail “providing a computer device comprising a processor and a non-transitory storage electrically coupled to the processor …; and “outputting and storing the target classification result in the non-transitory storage”.
However Mathew teaches “providing a computer device comprising a processor and a non-transitory storage electrically coupled to the processor …; and “outputting and storing the target classification result in the non-transitory storage (Mathew, FIG.5, C2L42-59, ‘An exemplary non-transitory computer-readable storage medium configured as disclosed herein can have instructions stored which, when executed by a process, cause the processor to perform operations which can include:  … performing, using a first pre-trained neural network …. classifying the item based on the tiered neural network features’, C3L33-34, ‘performing additional analysis on the combined/concatenated features to obtained an output’,

    PNG
    media_image6.png
    520
    811
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Mathew before him or her, to modify the process of using neural networks for food quality risk traceability of Wang to include hardware input/output/storage as shown in Mathew.   
The motivation for doing so would have been for object detection and classification (Mathew, Abstract). 

With regards to claim 6, Wang in view of Mathew teaches 
“The method as claimed in claim 1, wherein the at least one preset basic traceability information factor comprises one or more of a person factor, an event factor, a time factor, a place factor, an object factor, and a belonging factor (Wang, 3. Case study, ‘relevant information of each lot are recorded in the which allows continuous identification of the product location, history, destination and technical specification during processing’).”

Claims 8, 13, 15 are substantially similar to claims 1, 6. The arguments as given above for claims 1, 6 are applied, mutatis mutandis, to claims 8, 13, 15, therefore the rejection of claims 8, 13, 15 are applied accordingly.

The combined teaching described above will be referred as Wang + Mathew hereafter.

Claims 2-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “An improved traceability system for food quality assurance and evaluation based on fuzzy classification and neural network”, Food Control 79 (2017) 363-370 [hereafter Wang] in view of Mathew et al., US-PATENT NO.11393082B2 [hereafter Mathew] and Ward et al., US-PATENT NO.10210860B1 [hereafter Ward].

With regards to claim 2, Wang + Mathew teaches 
“The method as claimed in claim 1, wherein after the step of inputting, by the processor, the original classification vectors into the loss function, obtaining the loss rate of the original classification vectors, further comprises: in response to the loss rate not being within the preset range, inputting, by the processor, the original classification vectors into the original deep learning neural networks model for training (Wang, FIG.2-3, 2.2 The evaluation of food quality,

    PNG
    media_image4.png
    460
    789
    media_image4.png
    Greyscale

), adjusting weights and a bias of the original deep learning neural networks model, and obtaining a target deep learning neural networks model (Wang, FIG.3, and 2.2 The evaluation of food quality, 

    PNG
    media_image1.png
    579
    764
    media_image1.png
    Greyscale

and 2.2 The evaluation of food quality,

    PNG
    media_image7.png
    201
    480
    media_image7.png
    Greyscale

); and inputting, by the processor, the vectors of the food risk traceability information into the target deep learning neural networks ….., and obtaining the target classification result (Lee, FIG.2-3, Wang, 2.2 The evaluation of food quality, ‘Using the results of the stage quality evaluation as input, we adopt an artificial neural network to give the final determination of the grade of food quality with three different final quality levels which include high quality, medium quality and low quality’).”
Wang + Mathew does not explicitly detail “performing a normalization processing”.
However Ward teaches “performing a normalization processing (Ward, FIG.13, C23L36-43, ‘the weights predictor 1320 is trained by iterating over all of the words …. which may be normalized such as by log normalization, int predictor 1320’,

    PNG
    media_image8.png
    494
    743
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of  Wang + Mathew and Ward before him or her, to modify the process of using neural networks for food quality risk traceability of Wang + Mathew to include normalization as shown in Ward.   
The motivation for doing so would have been for customizing a neural network for a custom dataset (Ward, Abstract). 

With regards to claim 3, Wang in view of Mathew teaches 
“The method as claimed in claim 2, wherein the step of inputting, by the processor, the original classification vectors into the original deep learning neural networks model for training, adjusting the weights and the bias of the original deep learning neural networks 2model, and obtaining the target deep learning neural networks model, comprises: calculating, by the processor, an error between the original classification vectors and a preset standard vector; …. and updating, by the processor, weights and a bias of a current node according to the step size, and obtaining the target deep learning neural networks model (Wang, FIG.2-3, 2.2 The evaluation of food quality, 

    PNG
    media_image9.png
    190
    481
    media_image9.png
    Greyscale

).”
Wang + Mathew does not explicitly detail “calculating, by the processor, a step size corresponding to the error by a gradient descent method”.
However Ward teaches “calculating, by the processor, a step size corresponding to the error by a gradient descent method (Ward, FIG.13,C23L 66-67, ‘the weights of predictor 1320 may be adjusted by backpropagation and gradient descent’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of  Wang + Mathew and Ward before him or her, to modify the process of using neural networks for food quality risk traceability of Wang + Mathew to include gradient descent as shown in Ward.   
The motivation for doing so would have been for customizing a neural network for a custom dataset (Ward, Abstract). 

With regards to claim 4, Wang in view of Mathew teaches 
“The method as claimed in claim 3, wherein the deep learning neural networks model comprises an input layer, a hidden layer, and an output layer (Wang, FIG.3,

    PNG
    media_image10.png
    358
    488
    media_image10.png
    Greyscale

)”
Wang + Mathew does not explicitly detail “the hidden layer comprises a bidirectional gated recurrent neural network layer and a fully connected layer, and the bidirectional gated recurrent neural network layer comprises a hidden matrix, a reset gate, and an update gate”.
However Ward teaches “the hidden layer comprises a bidirectional gated recurrent neural network layer and a fully connected layer, and the bidirectional gated recurrent neural network layer comprises a hidden matrix, a reset gate, and an update gate (Ward, FIG.2, C11L13-16, ‘RNN stack 204 may include either unidirectional or bidirectional RNN layers’, C4L36-37, ‘fully-connected layer 203’, C10 L23-24, ‘RNN stack 204 may include various types of recurrent neural network layers, such as Long Short-Term Memory (LSTM) neural network layers and/or Gated Recurrent Unit (GRU) neural network layers’, C11L5-6, ‘the GRU may comprise an update gate layer …. The GRU may comprises a reset gate layer’, and C7L7-14, ‘the size of the convolutional kernel also determines the number of connections between the input layer and at least the first hidden layer of neural network nodes of the CNN …. If the convolutional kernel has size 5x5, then the first hidden layer has 25 inbound edges,  one from each of the input values in a 5x5 square in the vicinity of the neural network node’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang + Mathew and Ward before him or her, to modify the process of using neural networks for food quality risk traceability of Wang + Mathew to include detailed neural network structure as shown in Ward.   
The motivation for doing so would have been for customizing a neural network for a custom dataset (Ward, Abstract). 

Claims 9-11 are substantially similar to claims 2-4. The arguments as given above for claims 2-4 are applied, mutatis mutandis, to claims 9-11, therefore the rejection of claims 9-11 are applied accordingly.

The combined teaching described above will be referred as Wang + Mathew + Ward hereafter.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “An improved traceability system for food quality assurance and evaluation based on fuzzy classification and neural network”, Food Control 79 (2017) 363-370 [hereafter Wang] in view of Mathew et al., US-PATENT NO.11393082B2 [hereafter Mathew], Ward et al., US-PATENT NO.10210860B1 [hereafter Ward] and Zhang et al., “Combining Convolution Neural Network and Bidirectional Gated Recurrent Unit for Sentence Semantic Classification”, IEEE Access, Vol.6, 2018 [hereafter Zhang]

With regards to claim 5, Wang + Mathew + Ward teaches 
“The method as claimed in claim 4, wherein the step of inputting, by the processor, the original classification vectors into the original deep learning neural networks model for training, adjusting the weights and the bias of the original deep learning neural networks model, and obtaining the target deep learning neural networks model, further comprises: inputting, by the processor, vectors of the food risk traceability information inputted by the current node (Wang, FIG.2-3, 2.2 The evaluation of food quality,

    PNG
    media_image4.png
    460
    789
    media_image4.png
    Greyscale

)”.
Wang + Mathew does not explicitly detail “…. into the bidirectional gated recurrent neural network layer, and obtaining a weight of a current reset gate and a weight of a current update gate; 3inputting, by the processor, the weight of the current reset gate, the weight of the current update gate, the vectors of the food risk traceability information inputted by the current node, and a hidden matrix of a previous node into a activation function, and obtaining parameters of the current reset gate and parameters of the current update gate; calculating and obtaining, by the processor, a hidden matrix of the current node, by using the parameters of the current reset gate, the parameters of the current update gate, and the hidden matrix of the previous node; and building, by the processor, a target deep learning neural networks model of the current node, by using the hidden matrix of the current node and a weight of the current node”.
However Zhang teaches “into the bidirectional gated recurrent neural network layer, and obtaining a weight of a current reset gate and a weight of a current update gate; 3inputting, by the processor, the weight of the current reset gate, the weight of the current update gate, the vectors of the food risk traceability information inputted by the current node, and a hidden matrix of a previous node into a activation function, and obtaining parameters of the current reset gate and parameters of the current update gate (Zhang, FIG.1-3, III. Model Description,

    PNG
    media_image11.png
    265
    464
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    327
    474
    media_image12.png
    Greyscale

); calculating and obtaining, by the processor, a hidden matrix of the current node, by using the parameters of the current reset gate, the parameters of the current update gate, and the hidden matrix of the previous node; and building, by the processor, a target deep learning neural networks model of the current node, by using the hidden matrix of the current node and a weight of the current node (Zhang, FIG.1, III. The Model Description, 

    PNG
    media_image13.png
    321
    473
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    580
    762
    media_image14.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang + Mathew and Ward before him or her, to modify the process of using neural networks for food quality risk traceability of Wang + Mathew to include detail set up of bi-directional gated neural networks as shown in Zhang.   
The motivation for doing so would have been for semantic classification (Zhang, Abstract). 

Claim 12 is substantially similar to claim 5. The arguments as given above for claim 5 are applied, mutatis mutandis, to claim 12, therefore the rejection of claim 5 are applied accordingly.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “An improved traceability system for food quality assurance and evaluation based on fuzzy classification and neural network”, Food Control 79 (2017) 363-370 [hereafter Wang] in view of Mathew et al., US-PATENT NO.11393082B2 [hereafter Mathew] and Zhang et al., “Combining Convolution Neural Network and Bidirectional Gated Recurrent Unit for Sentence Semantic Classification”, IEEE Access, Vol.6, 2018 [hereafter Zhang].

With regards to claim 7, Wang+ Mathew teaches 
“The method as claimed in claim 1”
Wang + Mathew does not explicitly detail “wherein the preset vectorization method is to use Word2vec”.
However Zhang teaches “wherein the preset vectorization method is to use Word2vec (Ward, FIG.2, V. Experimental Results and Comparison, ‘DCNN (Dynamic Convolutional Neural Network) [37]: It uses the pre-trained word2vec and K-mas pooling’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang + Mathew and Ward before him or her, to modify the process of using neural networks for food quality risk traceability of Wang + Mathew to include word2vec as shown in Zhang.   
The motivation for doing so would have been for semantic classification (Zhang, Abstract). 

Claim 14 is substantially similar to claim 7. The arguments as given above for claim 7 are applied, mutatis mutandis, to claim 14, therefore the rejection of claim 7 are applied accordingly.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Cella et al., US-PGPUB NO.20200225655A1 [hereafter Cella] shows distributed monitoring and classification using neural networks.
Ali et al., “An Efficient Quality Inspection of Food Products Using Neural Network Classification, J. Intell.Syst.2020 [hereafter Ali] shows using neural network classifier for food quality control.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128